In re Union Carbide Corp.; Caillouet, Cameron; Riley, Larry; Parker, Mike; — Defendants); applying for supervisory and/or remedial writs; Parish of St. James, 23rd Judicial District Court, Div. “A”, No. 23,265; to the Court of Appeal; Fifth Circuit, No. 97-CW-0120.
Denied. Under La.Code Civ.P. art. 1464, the court may order a party to submit to a physical or mental examination “by a physician” or “by a vocational rehabilitation expert who is not a physician.” A non-physician neuropsyehologist does not not fall under either category. See Rivere v. NPC Services, Inc., 94-0619 (La. 3/15/94), 634 So.2d 842; Williams v. Smith, 576 So.2d 448 (La.1991).
*766LEMMON and VICTORY, JJ.( would grant the writ.
MARCUS, J., not on panel.